In an action, inter alia, to recover damages for unpaid wages, the defendant appeals from an order and judgment (one paper) of the Supreme Court, Queens County (Taylor, J.), entered August 12, 2005, which granted the motion of the plaintiffs Joann Lynch, Carol Reichert, and Kathleen Reichert for summary judgment and, *567inter alia, is in favor of those plaintiffs and against it in the principal sums of $76,312.41, $12,916.69, and $28,875.08, respectively.
Ordered that the order and judgment is affirmed, with costs.
The respondents made a prima facie showing of entitlement to judgment as a matter of law (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]). In opposition, the defendant failed to raise a triable issue of fact. Accordingly, the Supreme Court correctly granted the respondents’ motion for summary judgment. Miller, J.E, Schmidt, Mastro and Lunn, JJ., concur.